..
     '   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 ofl    17
                                                                                                                                                                I     .



                                                          UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

         ,..   }/                United States of America                                 JUDGMENT IN A CRIMINAL CASE
 (=*-/\;\_/                                 v.                                            (For Offenses Committed On or After November 1, 1987)



                                           David Perez-Solano                             Case Number: 2: 19-mj-8533

                                                                                          David R. Silldorf
                                                                                          Defendant's Attorney


         REGISTRATION NO. 83480298
                                                                                                                             FIL.ED
         THE DEFENDANT:                                                                                                       FEB 2 6 2019
          IZI pleaded guilty to count(s) 1 of Complaint                                                                CLERK. u    :s. D1;-'f~Cf-;.
                                                                                                                   ~O. urnrn'<   c1srn1cr OF c L
               D was found guilty to count(s)                                                                    IBY
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count( s), which involve the following offense( s):

         Title & Section                              Nature of Offense                                                    Count Number(s)
         8:1325(a)(2)                                 ILLEGAL ENTRY (Misdemeanor)                                          1

               D The defendant has been found not guilty on count( s)              ~~~~~~~~~~~~~~~~~~

                                                                                                                                                               :··~

               D Count(s)                                                                  dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                                 ~        TIMESERVED                 D                                           days

               ~
               Assessment: $10 WAIVED ~ Fine: WAIVED
               ~
               Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                           charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, February 26, 2019
                                               .,<7                               Date of Imposition of Sentence


         Received
                         DUSM
                                  /
                                   lf
                             ~~..... /""
                                           '
                                                      .




                                                                                  UNITED STATES MAGISTRATE WDGE



         Clerk'~         Office Copy                                                                                                    2: 19-mj-8533
